Citation Nr: 1727917	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-30 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss from December 1, 2010.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to August 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In April 2015, the Board remanded the issues of entitlement to service connection for post-traumatic stress disorder and entitlement to an increased rating for a bilateral hearing loss since December 1, 2010 for further development.

In a September 2015 rating decision, the RO granted service connection for post-traumatic stress disorder.  In July 2016  rating decision, the RO granted 100 percent disability rating for post-traumatic stress disorder since October 28, 2010.  As the Veteran has not indicated any disagreement with the July 2016 rating decision, the issue is no longer before the Board at this time.

The Veteran testified at a March 2013 travel board hearing before the undersigned.  A copy of the transcript is of record.

The issue whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for headaches, to include migraines, is raised in an April 2014 audiology clinic note in which the Veteran claimed that his hearing aid aggravated his migraine headache disorder.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2016).  

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since December 1, 2010, the Veteran's bilateral hearing loss was not manifested by worse than Level I hearing acuity in either ear.   


CONCLUSION OF LAW

Since December 1, 2010, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Further, the Board finds that there has been substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Relevant Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA evaluates service-connected hearing loss through the mechanical application of a veteran's audiometric testing results to a rating table. See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second. 

To evaluate the degree of disability due to a hearing loss the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned. 

"In light of the plain language of [38 C.F.R.] §§ 4.85 and 4.86, as well as the regulatory history of those sections, the Court holds that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure."   Doucette v Shulkin, 28 Vet.App. 366 (2017).

Analysis

A July 2004 rating decision granted entitlement to service connection for a bilateral hearing loss.  Following an October 2010 increased rating request, an October 2011 rating decision continued a noncompensable rating for bilateral hearing loss.  The Veteran appealed for an increased rating for his hearing loss.  In an April 2015 decision, the Board continued a noncompensable rating for hearing loss prior to December 1, 2010 and remanded the issue of entitlement to a compensable rating for hearing loss from December 1, 2010. 

At the March 2013 travel board hearing, the Veteran reported difficulty hearing in crowds and turning his head to hear with his right ear.  

In November 2013, the Veteran was fitted with a left ear hearing aid.  In an April 2014 audiology clinic note, the Veteran reported difficulty with the aid claiming that it aggravated his migraines.  

At a September 2015 VA examination, an audiogram showed pure tone thresholds, in decibels, as follows:  




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
10
20
40
21
LEFT
20
15
50
55
35

Speech discrimination scores were 98 percent for the right ear and 100 percent for the left ear.  The functional impact of his hearing loss included use of a hearing aid and difficulty working in noisy environments. 

Applying the values of the September 2015 audiological examination to the rating criteria results in the numeric designation of Level I in each ear.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  It bears repeating that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann.

Even after considering the Veteran's reports as to the effects of his hearing loss on his daily life, to include difficulty hearing in crowds and complications with hearing aid use, the evidence shows that the schedular rating criteria for a compensable rating are not met. 

Accordingly, the Board finds that the audiometric findings preponderate against entitlement to a compensable schedular rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

In May 2016, a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities was presented by the appellant.  While the Veteran stated that it was his posttraumatic stress disorder that prevented him from working, and while he has been granted a 100 percent rating for that disorder, because the appellant could theoretically be found unemployable due to disorders other than posttraumatic stress disorder further development is required.  Bradley v. Peake, 22 Vet. App. 293 -294 (2008).  Significantly, however, the RO has not yet adjudicated this issue.  Hence, the Board may not adjudicate this issue in the first instance without potential prejudice to the Veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that when the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider the potential for prejudice).  

Further, in light of the pending claim to reopen the issue of entitlement to service connection for headaches, to include migraines, the Board's adjudication of the issue of entitlement to a total disability rating based on individual unemployability must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).     

Accordingly, the case is REMANDED for the following action:

1.  Complete any development deemed necessary to adjudicate the claim to reopen the issue of entitlement to service connection for headaches, to include migraines, to include sending the Veteran a letter pursuant to the VCAA specifically addressing this issue.

2.  Send the Veteran a letter pursuant to the VCAA specifically addressing a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014), and all other applicable legal precedent.  

3.  Thereafter, adjudicate the claim to reopen the issue of entitlement to service connection for headaches, to include migraines, and the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disorders.  If individual unemployability benefits are denied the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before that issue is returned to the Board for appellate consideration.  The Veteran is advised that he must perfect a timely appeal to any denial of entitlement to service connection for headaches before the Board may exercise jurisdiction over this issue.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


